Exhibit 21.1 LIST OF SUBSIDIARIES Beneficial Place of Ownership Name of Subsidiary Incorporation Interest Southern China Livestock International Inc. U.S 100% Mayson International Services Limited BVI 100% Mayson Enterprises Services Limited BVI 100% Mayson Holdings Limited Hong Kong 100% Beijing Huaxin Tianying Livestock Technology Co., Ltd. PRC 100% Jiangxi Yingtan Huaxin Livestock Co., Ltd. PRC 100% Jiangxi Southern China Livestock Technology PRC 100% Yingtan Liangqi Livestock Co., Ltd. PRC 99% Yingtan Yongsheng Livestock Co., Ltd. PRC 99% Yujiang Yinmei Livestock Co., Ltd. PRC 99% Yujiang Changsong Livestock Co., Ltd. PRC 99% Yujiang Jiansheng Livestock Co., Ltd. PRC 99% Yujiang Fengyuan Livestock Co., Ltd. PRC 98.01% Yingtan Yujiang Zhongtong Swine Co., Ltd. PRC 98.01% Yujiang Xianyue Livestock Feeds Co., Ltd. PRC 98.01% Jiangxi Yingtan Fuxin Development and Trade Co., Ltd. PRC 98.01% Yingtan Livestock Feeds Development Co., Ltd. PRC 98.01% Yujiang Xiangying Swine Co., Ltd. PRC 98.01% Yujiang Decheng Livestock Co., Ltd. PRC 98.01%
